UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1203


DANIEL JOHNSON WILLIS,

                     Petitioner - Appellant,

              v.

TOWN OF TRENTON, NORTH CAROLINA; DARLENE SPIVEY, as Mayor;
DAL WOOTEN, as former Town Council; SHERI M. DAVENPORT, as former
Town Council; CHRISTOPHER C. HENDERSON, as former Town Council;
CHARLES C. JONES, as Town Council Member; DANNY HORVATH, as Town
Council Member; GLENN SPIVEY, as Town Clerk; CLAIRE LYNN, and others,
associated with the Town of Trenton; ANN BROCK, and others, associated with
the Town of Trenton; CAROL HOOD, and others, associated with the Town of
Trenton; JUDGE M. J. HOWARD, United States District Court, Eastern Division,
North Carolina; CLERK PATRICIA S. CONNOR, Court of Appeals for the Fourth
Circuit, and/or their successors,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, District Judge. (4:16-mc-00003-BO)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel Johnson Willis appeals the district court’s order denying his motion for

leave to file a civil action. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Willis v. Town of

Trenton, NC, No. 4:16-mc-00003-BO (E.D.N.C. Feb. 3, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3